OPINION
By BARNES, PJ.
The respondent files a motion to strike from relator’s petition the following statement “and from her salary from June 16th, 1936, at $83.33 per month.” The relator in her petition seeks to be restored to her position as janitress in the Ohio Department Building in the city of Columbus, Ohio, which position she claims to hold by virtue of a Civil Service appointment and from which she was unlawfully removed. In addition the prayer seeks recovery of her salary from the date of such removal.
Counsel for respondent in support of their motion cite the case of Williams, Director, etc. v The State ex Gribben et, 127 Oh St 398. This case is directly in point and therein the Supreme Court determined that mandamus would not lie to enforce the payment of a claim unliquidated and indefinite in amount. Other authorities cited by counsel for respondent support their contention. Counsel for relator has filed no answer brief and further has indicated that they do not desire so to do. The motion will be sustained.
Exceptions will be allowed. Entry may be drawn accordingly.
HORNBECK and BODEY, JJ, concur.